Citation Nr: 0714603	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.

(The issue of entitlement to service connection for 
bronchitis will be the subject of a separate decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had active duty for training from August 1958 to 
February 1959, and active duty from November 1960 to July 
1965.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2004, the 
Board remanded the case for the veteran to be afforded a 
Travel Board hearing. 

The veteran thereafter testified at a Travel Board hearing 
before the undersigned in February 2005.  In August 2005, the 
case was remanded to the RO for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration. 

As noted in the prior remand, the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
at his February 2005 hearing.  In April 2005, the veteran 
also raised the issues of service connection for 
osteoarthritis; degenerative joint disease; and disabilities 
of the hips, knees, legs, ankles, feet, and toes to include 
pain, numbness and swelling.  He also raised the issue of 
service connection for a back disability to include 
osteoarthritis, degenerative joint disease, spina bifida, 
osteoporosis, and neurological disability. The Board refers 
these matters back to the Phoenix, Arizona RO for the 
appropriate action.


FINDING OF FACT

The competent evidence does not show hearing loss designation 
of Level IV in the better ear with Level IX or greater in the 
other ear; Level V in the better ear with Level VII or 
greater in the other ear; or Level VI or greater in each ear.  
See 38 C.F.R. § 4.86, Table VII.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in May 2003 and September 2005.  While these letters 
provided adequate notice with respect to the evidence 
necessary to establish a higher disability rating, it did not 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  See Dingess, 
supra.  By subsequent supplemental statement of the case 
dated in March 2006, the veteran was informed of the evidence 
necessary to establish an effective date.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claims decided herein.  The 
Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.  The veteran has had ample 
opportunity to participate in his claim, and the RO has 
accomplished additional process and adjudication as evidenced 
most recently in the August 2006 supplemental statement of 
the case.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Evidentiary Background

Service connection for a bilateral hearing loss disability 
was established by rating action dated in January 1968.  
Since January 1987, the veteran's hearing loss disability has 
been rated as 20 percent disabling.  In August 2002, the 
veteran filed a claim for an increased rating for his hearing 
loss disability asserting that his hearing had affected his 
work status and that no one would hire him because of his 
hearing loss.  

Along with his claim, the veteran submitted a July 2002 
statement from E. Allison, an audiologist at Western Hearing 
Aid Service in Phoenix, Arizona.  The veteran was noted to 
have no measurable hearing in either ear.  Ms. Allison noted 
that her audiometer went to 110 decibels and the veteran had 
no response at any frequency.  He did not hear by bone 
conduction.  He was currently wearing Starkey 675 TSP hearing 
aids set to the maximum levels.  It was noted that these were 
the strongest behind the ear hearing aids made.  It was felt 
that there was no instrument that would give him the needed 
amplification to increase his ability to understand speech.  

An August 12, 2002, letter from Dr. T. M. Webb, an 
audiologist with the Beltone Audiology and Balance Center in 
Phoenix, notes that the veteran had profound bilateral 
sensorineural hearing loss.  Speech understanding was unable 
to be measured due to the severity of the hearing loss.  Dr. 
Webb indicated that the veteran was an excellent lip reader 
and could understand fairly well when using visual cues with 
his hearing aids.  It was felt that the veteran was an 
excellent candidate for cochlear implants.  

Subsequent audiological findings from Southwest Audiology in 
Phoenix, dated August 19, 2002, show that the veteran relied 
on lip reading for most of his communication and his hearing 
loss appeared worse than his communication skill showed.  

An August 20, 2002, audiological report from Metro Hearing 
Services notes that the veteran did not respond to any air 
conduction or bone conduction pure tones bilaterally.  
Tympanograms were normal indicating normal tympanic membrane 
movement.  

Also of record is a private audiological report from Arizona 
Audiology and Hearing Associates, Inc, dated August 22, 2002.   
The veteran was noted to have profound sensory hearing loss 
with no measurable hearing in either ear.  The examining 
audiologist recommended that the veteran be evaluated for a 
cochlear implant.  The examiner noted excellent reliability 
in the examination results.  

In October 2002, the veteran was afforded a VA compensation 
and pension conduction conducted by S. L. Turek, a VA 
audiologist.  Ms. Turek noted that testing produced no 
reliable results.  The veteran was noted to have a long 
history of non-organic behaviors.  His response to both pure 
tone and speech stimuli were "grossly inconsistent with his 
ability to communicate."  It was opined that the veteran 
"displayed a large functional overlay to his hearing loss."  
Ms. Turek reviewed prior testing and noted that the veteran 
stopped responding to any test stimuli in 1992.  Accurate 
test results could not be elicited in numerous subsequent 
testing at VA.  

During the current examination, the veteran did not respond 
to any stimuli to the limits of the audiometer.  Ms. Turek 
noted that if this were truly reflective of the veteran's 
hearing status, he would be deaf and could communicate as 
well as he did both with and without his hearing aids.  When 
sound field testing was performed, the veteran had a speech 
awareness level at 45 dB and understood questions at 65 dB; 
Ms. Turek noted that such results would not be possible if 
the veteran were deaf.  Furthermore, the veteran had no 
degradation of his speech which would be expected in a person 
that was totally deaf.  It was noted that in view of the 
veteran's long history of non organic behaviors and his 
unwillingness to respond to any test stimuli, there were no 
accurate results to report.  

In a January 2003 statement, the veteran's wife wrote that 
the veteran's hearing loss had progressed to the point where 
it was impossible to have a conversation with him in any 
environment where there was even the smallest amount of 
background noise. They had to resort to writing notes.  In 
the car, they had to turn off the air conditioner or heater, 
roll up the windows, and talk in a loud voice.  Often, they 
would have to park the car in order to for him to clearly 
understand a conversation.   His lack of ability to 
understand others had resulted in much confusion.  

The veteran was afforded further VA audiological testing by 
Ms. Turek in February 2003.  Again, there were no reliable 
results to report.  Ms. Turek noted that the veteran 
continued to display non-organic behaviors with his responses 
to both pure tone and speech stimuli being grossly 
inconsistent with his ability to communicate.  The veteran 
did not respond to any stimuli to the limits of the 
audiometer. 

In a June 2003 letter to the veteran, R. Waite, an 
audiologist with Belton Audiology and Balance Center, noted 
that many individuals with the veteran's degree of hearing 
loss experience gradual changes to their speech patterns 
which include abnormally loud speech volume, development of a 
hypernasal voice quality, final consonant deletions, and 
possible syntax degradation.  

In a June 2003 statement, Dr. C. E. Kurth, an audiologist 
with the Audiology and Hearing Aid Center noted that the 
veteran's prior hearing evaluation in August 2002 revealed no 
measurable hearing at any frequency.  Speech could not be 
tested.  

J. Miller, an audiologist with Metro Hearing Services, in a 
June 2003 statement, noted that the veteran was evaluated in 
August 2002.  At that time, test results revealed a profound 
sensorineural hearing loss bilaterally.  Given the severity 
of his hearing loss, it was possible that speech articulation 
could decrease. 

In June 2003, Ms. Allison noted that, in her experience, 
someone who has normal hearing and develops good speech 
before getting a hearing problem will continue with good 
speech.  It was when the words cannot be heard correctly that 
speech development does not take the proper course.  She 
supposed that if the hearing were so deteriorated that the 
person could not hear themselves, it might affect to a slight 
degree the quality of the speech.  Ms. Allison acknowledged 
that she was not a doctor and had no medical training or 
statistic to base her opinion on.  However, she noted that 
her mother who was profoundly deaf had excellent speech.  

At his hearing before the undersigned in February 2005, the 
veteran testified that his hearing had worsened.  He noted 
that the ringer on his telephone, one with an old fashioned 
bell ringer, had to be turned up as high it could go.  Even 
then, the telephone had to be right beside him for him to 
hear it.  He also used a portable amplifier.  He testified 
that he could not hear a siren if it were next to him without 
his hearing aids.  

In a statement received in July 2003, the veteran noted that 
when he used the telephone, he had to have the volume set on 
its maximum volume setting with an additional portable 
telephone amplifier also set on its maximum volume setting.  
These settings were required even if he had his hearing aids 
turned on.  

Pursuant to the Board's August 2005 remand, the veteran was 
afforded a Compensation and Pension examination in March 
2006.  This examination included a review of the veteran's 
claims folder.  It was noted that a new staff audiologist who 
had not previously seen the veteran conducted the 
audiological testing.   The veteran did not respond to any 
pure tone or speech stimuli to the limits of the audiometer 
(115-120 dB).  Testing over 120 dB was not performed since it 
would not provide any additional information as deafness is 
defined as 115-120 dB and above.  It was noted that these 
were the same behaviors the veteran had exhibited when 
previously tested.  The examiner noted that he veteran was 
able to converse with the department clerks in the waiting 
room without difficulty from across the room.  Furthermore, 
the veteran understood questions and conversations at normal 
conversational levels without the benefit of lip reading.  
The examiner noted that this would be impossible to someone 
who was "deaf" as the veteran's nonresponses would 
indicate.  In addition, the veteran reported that he used a 
telephone amplifier to hear on the phone.  The examiner noted 
that if the veteran has no hearing to the limits of the 
audiometer, telephone use would be impossible no matter what 
type of amplifier he was using.  While the veteran had 
reported that he hears at 140 dBs with his hearing aids, the 
examiner noted that it was impossible that a person with a 
140 dB hearing loss (which was categorized as totally deaf) 
could receive any benefits from these aids, let alone be able 
to carry on a conversation.  The examiner noted that 140 dB 
is louder than a jet engine.  If anyone has a 140 dB loss, 
there would be no hearing aid that would enable a person to 
understand the spoken word.  According to the examiner, "it 
would be like putting glasses on a blind person."  

The examiner acknowledged that the veteran had a hearing loss 
and needed hearing aids.  However, his exact degree of 
hearing loss could not be determined in light of his 
responses to testing.  It was not possible to have the degree 
of hearing loss the veteran states he has and still be able 
to communicate as easily as he does.  

The examiner noted that the veteran had supplied hearing 
tests from numerous audiologists.  However, just because they 
reported no response on an audiogram does not mean that the 
veteran did not hear the stimuli; it just means that he did 
not respond to the stimuli.  The examiner, citing the August 
19, 2002, examination, noted that the report indicated that 
"hearing loss appears worse than the communication skill 
show."  The August 20, 2002 examination indicated that there 
was fair to poor inter test reliability.  After reviewing the 
claims folder, the VA examiner concluded that the most recent 
accurate examination was conducted in July 1983.  Since there 
had been no reliable responses, it was not possible to 
determine the organic level of hearing for the veteran.  Thus 
there were no results that could be reported at this time 
that were suitable for rating purposes.  

In June 2006, the veteran underwent an audiological 
examination conducted by Dr. Kurth.  The veteran was again 
noted to have profound hearing loss in both ears. No 
responses were elicited at the maximum of 115 dB at the 
frequencies tested.  Aided thresholds were obtained at 500 
and 1000 Hz only at 65 and 80 dB, respectively.  A cochlear 
implant assessment was again recommended.  


Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including pure tone thresholds 
and speech discrimination (Maryland CNC test).  Where there 
is an exceptional pattern of hearing impairment (as defined 
in 38 C.F.R. § 4.86) the rating may be based solely on pure 
tone threshold testing (Table VIA).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  See 38 
C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the present case, in order to establish a disability 
rating in excess of the 20 percent disability rating 
currently assigned for the veteran's hearing loss disability, 
the evidence must show that the veteran has a hearing loss 
designation of Level IV in the better ear with Level IX or 
greater in the other ear; Level V or greater in the better 
ear with Level VII or greater in the other ear; or at least 
Level VI in each ear.  See 38 C.F.R. § 4.86, Table VII.  

The Board notes that it is presented with conflicting 
evidence regarding the current severity of the veteran's 
hearing loss disability.  As shown above, private 
audiological testing in 2002 and 2006 show that the veteran 
has profound bilateral hearing loss with no response to any 
audiometric testing.  However, the March 2006 VA examination 
report notes that the lack of a response to testing does not 
necessarily mean that the veteran could not hear the testing; 
rather, it could mean that he just did not respond.  

Having carefully considered the medical evidence of record 
and the various statements from the veteran and his wife 
regarding the severity of his hearing loss, the Board places 
greater weight on the October 2002, February 2003, and March 
2006 VA examination reports over the medical evidence 
suggesting profound hearing loss.  These examinations 
included a review of the veteran's claims folder and 
discussion of his medical history.  Furthermore, these 
examinations illustrate inconsistencies in the veteran's 
observed hearing impairment and audiological testing.  For 
example, while the veteran had no response to audiometric 
testing during his various private examinations, he had a 
speech awareness level at 45 dB with the ability to 
understand questions at 65 dB during examination in October 
2002.  

The medical evidence shows that the veteran's actual ability 
to communicate and hear is greater than one expects with his 
recorded audiological testing.  An audiologist from Southwest 
Audiology noted that his hearing loss appeared greater than 
his communication skill showed.  While this was attributed to 
his ability to lip read, VA examination in October 2002 and 
February 2003 reviewed that his ability to communicate was 
grossly inconsistent with his recorded audiological findings 
suggesting inaccurate responses from the veteran in testing.  

While the veteran has attempted to explain this discrepancy 
on his ability to lip read, the Board notes that his 
assertions conflict with the findings of the VA examination 
which noted that the veteran's lack of response to 
audiometric testing would suggest that he was deaf.  While 
the veteran's wife reported that he was unable to hear when 
there was the smallest amount of background noise, the March 
2006 VA examination report notes that he was able to 
communicate well with people across a room.  Furthermore, he 
was observed to be able to hear conversations without the 
benefit of lip reading.  

While the veteran also asserts that he is able to hear 
because of his hearing aids, the recent March 2006 VA 
examination notes that the level of his recorded hearing loss 
would render the veteran deaf and unable to hear even with 
the assistance of his hearing aid.  However, he is able to 
communicate with others face to face and via telephone.  

Ultimately the Board has the obligation to assess the weight 
of the evidence.  There is a conflict in the record between 
the veteran's recorded audiological readings during private 
examinations and VA examinations showing that the testing was 
unreliable.  This Veterans Law Judge has reviewed and 
considered each piece of evidence and concludes that the 
findings of the VA examiners are more compelling than those 
contained in the private examinations.  

In so doing, the Board acknowledges that the August 2002 
audiological findings from Arizona Audiology and Hearing 
Associates notes excellent reliability in the examination 
results.  However, the VA opinions were rendered after a 
review of the veteran's claims folder and medical history.  
These opinions are more detailed than the various private 
audiological reports, contain a rationale for the opinions, 
and discuss the discrepancies between the veteran's recorded 
audiological findings and his perceived ability to 
communicate and hear.  In light of this, the Board finds that 
the opinions of the VA examiners are more reliable than the 
recorded private audiological findings. 

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for an increased rating for a hearing loss disability.  
Accordingly, a rating in excess of the currently assigned 20 
percent is not warranted.  




	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for a bilateral hearing loss disability, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


